Citation Nr: 0942002	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A. Michel, Law Clerk

INTRODUCTION

The Veteran had active service from February 1953 to January 
1955.  He died in March 2005; the appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision (RD) by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran died in March 2005 from the effects of 
progressive supranuclear palsy.

2.  Service-connection was in effect for no disability at the 
time of the Veteran's death.

3.  The supranuclear palsy was not present during active 
service or manifested within one year of discharge from 
active service; and it was not etiologically related to 
active service to include alleged exposure to ionizing 
radiation.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the Veteran's death.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the effective-date element of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Also, in the context of a claim for service connection for 
the cause of a Veteran's death, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In April 2006 and June 2008, the RO sent the appellant 
letters advising her of the elements to establish entitlement 
to Dependency and Indemnity Compensation (DIC).  The letters 
described the respective duties of VA and the claimant in 
obtaining evidence.  Although these letters did not 
specifically inform the claimant that service connection was 
not in effect for any disability at the time of the Veteran's 
death, it is clear that the appellant's representative is 
aware of the conditions that caused the Veteran's death and 
that service connection was not in effect for those 
conditions at the time of the Veteran's death.  Moreover, in 
the Statement of the Case, the RO identified the conditions 
causing the Veteran's death and pointed out that service 
connection was not in effect for those conditions.  

Although the June 2008 letter was sent after the initial 
adjudication of the claim and the appellant has not been 
provided notice with respect to the effective-date element of 
the claim, the Board finds there is no prejudice to the 
appellant in proceeding at this point with issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for the cause of the 
Veteran's death.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element of the claim is no more than harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim.  The Board 
acknowledges that, unfortunately, the Veteran's service 
medical records and personnel records could not be obtained, 
as they are unavailable because they presumably were 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  The Board finds that the RO and the Appeals 
Management Center (AMC) have undertaken all the possible 
development efforts to obtain available service records.  The 
record shows that the RO/AMC made multiple requests to the 
NPRC for the Veteran's records with negative results.  The RO 
made a finding of unavailability in May 2008 following an 
exhaustive VCAA-compliant search, and it is clear that 
further efforts to obtain these records would be futile.  
Accordingly, the Board will proceed with appellate review, 
mindful that when a Veteran's records have been lost or are 
otherwise unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the- doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The certificate of death, a statement from the Veteran's 
attending physician, and post-service treatment records are 
of record.  Neither the appellant nor her representative has 
identified any additional outstanding evidence, to include 
medical records, which could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.


The Board acknowledges that no VA medical opinion addressing 
whether the causes of the Veteran's death were related to 
service has been obtained.  The Board has determined that VA 
is not obliged to obtain a medical opinion because there is 
no competent evidence suggesting that his fatal supranuclear 
palsy with resulting pneumonia was related to radiation 
exposure in service or any other incident of service.  See 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the appellant.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection for the cause of a Veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in 
or aggravated by active service; one which may be presumed to 
have been incurred or aggravated during such service; or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

Service connection may be granted on a presumptive basis for 
certain diseases manifest in a Veteran who participated in a 
radiation-risk activity, but palsy is not among the diseases 
subject to this presumption.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes posterior subcapsular cataracts and all 
cancers but does not include palsy.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

According to the certificate of death, the Veteran died in 
March 2005.  The immediate cause of the Veteran's death was 
listed as pneumonia, which was noted as due to or a 
consequence of stroke.  The certificate was completed by the 
funeral director.  Dr. H.M. was identified as the attending 
physician.

In a letter dated in April 2005, HM, M.D., indicated he was 
the attending physician at the time of the Veteran's death.  
He stated his main focus was the Veteran's lungs as the 
Veteran presented with serious pneumonia.  Dr. HM stated that 
because he did not know or care for the Veteran prior to his 
death, he had mistakenly concluded that the Veteran was 
debilitated due to a past medical history of stroke.  
However, upon review of the Veteran's records, Dr. HM found 
that the Veteran never had a stroke, but rather was suffering 
from long-term effects of progressive supranuclear palsy.  
Dr. HM concluded the Veteran's death certificate did not 
reflect the truth.

As a threshold matter, the Board notes the Veteran was not 
service-connected during his lifetime for progressive 
supranuclear palsy, or indeed for any other disorder.  
However, the appellant asserts the Veteran's death was caused 
by exposure to Cobalt 60 radiation at Sasebo Navy Base, Japan 
in 1953.

Review of the file shows the Veteran attempted during his 
lifetime to obtain service connection for radiation exposure.  
A rating decision in January 2003 denied service connection 
for exposure to radiation because the Veteran had not claimed 
a specific disease or disorder; the rating decision made no 
finding as to whether the Veteran had in fact been exposed to 
radiation during service.  The Veteran appealed, and the 
matter came before the Board in April 2006, the Board being 
unaware that the Veteran had died in March 2005 during the 
course of the appeal.  The Board characterized the issue on 
appeal as entitlement to service connection for a gait 
disorder with upper motor neuron signs and/or bilateral white 
matter ischemic changes as a result of exposure to ionizing 
radiation, and remanded the case to the RO for further 
development to determine if the Veteran in fact was exposed 
to Cobalt 60 radiation during service.  However, because of 
the Veteran's intervening death, the Veteran's appeal for 
service connection was withdrawn by the RO while the case was 
still in remand status. 

The Board notes at this point that the RO has not been able 
to document the Veteran's claimed exposure to radiation.  The 
Veteran asserted he was exposed to such radiation at the U.S. 
Navy base in Sasebo, Japan while he was en route to Korea; at 
the time the Veteran was assigned to the 101st Airborne 
Division.  However, there is no documentation of Cobalt 60 or 
any other radioactive material at Sasebo in 1953.  The Board 
notes that Cobalt 60 is a by-product of nuclear reactors, but 
the U.S. Navy had no nuclear-powered warships prior to the 
U.S.S. Nautilus, which was launched in January 1954.  The 
nuclear-capable Regulus missile, which could be fired from 
conventional (diesel-powered) submarines, was not in the 
inventory until 1955.  There is accordingly no reason why 
Cobalt 60 or any other radioactive substance would have been 
present in any amount in Sasebo in 1953, or why the Veteran, 
as an Army enlisted person, would have come into contact with 
such material even if it had been present.  

In any event, progressive supranuclear palsy is not one of 
the diseases identified as a radiogenic disease under 38 
C.F.R. § 3.311.  Moreover, the April 2005 letter from Dr. HOM 
did not identify Cobalt 60 or radiation exposure as an 
immediate or contributory cause of the Veteran's death.  In 
fact, there is no medical or scientific evidence indicating 
that supranuclear palsy is a disease that can be caused by 
supranuclear palsy.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence presented by 
the appellant and her representative in the form of 
correspondence to VA in which the appellant has generally 
asserted that the Veteran was exposed to Cobalt 60 in 1953 
while stationed in Sasebo, Japan in a closed submarine base 
and that the Veteran's death was caused by this exposure.  
However, even assuming that the Veteran was exposed to 
radiation in service, the fact remains that there is no 
competent evidence suggesting that his supranuclear palsy was 
related to such exposure.  

In short, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In so 
concluding, the Board in no way intends to minimize the 
Veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity. See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


